Form 8-A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 INTERNATIONAL BUSINESS MACHINES CORPORATION (Exact name of registrant as specified in its charter) New York (State of Incorporation) 13-0871985 (I.R.S. Employer Identification No.) New Orchard Road Armonk, New York 10504 (Address of principal executive offices) 10504 (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered €750,000,000 6.625% Notes Due 2014 New York Stock Exchange, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), please check the following box.o Securities Act registration statement file number to which this form relates: 333-145104 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the securities to be registered is contained in the Prospectus
